105 F.3d 669
97 CJ C.A.R. 73
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Marjorie SANDERS, Plaintiff,andLinda Sanders, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 96-1235.
United States Court of Appeals, Tenth Circuit.
Jan. 2, 1997.

Before ANDERSON, LOGAN and MURPHY, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Plaintiff Linda Sanders appeals pro se from the district court's order dismissing her1 action against the Internal Revenue Service (IRS).  The complaint alleged that the IRS improperly sold plaintiff's residence;  plaintiff sought restitution and damages under 26 U.S.C. §§ 7426 and 7433.  The district court found the claim was barred by collateral estoppel.


3
We have reviewed the briefs and the record and are satisfied that the district court accurately summarized the facts and correctly applied the law.  We cannot add significantly to the analysis of the district court in its order of April 3, 1996, and AFFIRM for substantially the reasons stated therein.


4
The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 Linda Sanders' mother, Marjorie Sanders, was also a plaintiff below but does not appeal